Citation Nr: 1423313	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-49 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  

The Board notes that this April 2010 rating decision denied the Veteran service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected his appeal and filed a VA Form 9 in December 2010 in response to a statement of the case (SOC) in which he included PTSD as an issue on appeal.  Thereafter, the Veteran filed another VA Form 9 in June 2011 in response to an issued supplemental statement of the case (SSOC), at which time he limited his appeal to bilateral hearing loss and tinnitus.  Therefore, it is unclear whether the Veteran has withdrawn the issue of PTSD, and it will remain on appeal to be clarified by the Veteran's Law Judge (VLJ) at the Veteran's hearing.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD, hearing loss and tinnitus.  On his June 2011 VA Form 9, he requested to appear at a hearing before the Board at a local VA office.  The requested hearing has not yet been scheduled.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a hearing before the Board at the local regional office.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a VLJ of the Board at the local regional office, following the procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Gayle E. Strommen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



